Citation Nr: 1101299	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 10, 1972 rating decision that denied entitlement to 
service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to October 
1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied the Veteran's 
application to reopen his previously denied claim for entitlement 
to service connection for retinitis pigmentosa.

In December 2008, the Veteran testified at a hearing before the 
undersigned at the Board in Washington, D.C.; a transcript of 
that hearing is of record.

In January 2009, the Board remanded the application because it 
interpreted statements of the Veteran's representative during the 
Board hearing to raise the issue of CUE in the RO's August 1972 
denial of the Veteran's claim for service connection for 
retinitis pigmentosa.  The Board instructed the RO to adjudicate 
this issue.

After the RO denied the CUE claim and continued its denial of the 
application to reopen, the Board dismissed the CUE claim without 
prejudice and denied the application in a June 2009 decision.

In April 2010, counsel for the Veteran and VA filed a Joint 
Motion with the Court to vacate and remand the portion of the 
June 2009 Board decision that dismissed the CUE claim.   The 
parties to the Joint Motion indicated that the Veteran did not 
challenge the portion of the Board's June 2009 decision that 
denied the application to reopen, and that that portion of the 
Board's decision should remain undisturbed.

In an April 2010 Order, the Court granted the Joint Motion, 
vacating that portion of the Board's June 2009 decision that 
dismissed the CUE claim, and remanding this matter to the Board 
for further proceedings consistent with the Joint Motion.

In December 2010, the Veteran's attorney submitted additional 
evidence, specifically, a November 2010 "independent medical 
evaluation" from Dr. Winfield, and waived the Veteran's right to 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2010).

For the reasons discussed below, it is unclear whether the 
Veteran's representative at the time of the prior Board decision, 
or the attorney currently representing him, have attempted or are 
attempting to raise the issue of CUE in a prior Board decision 
(i.e., the July 1994 Board decision discussed below).  The Board 
therefore invites the attention of the Veteran and his attorney 
to the Board's Rules of Practice concerning motions to revise 
Board decisions based on CUE found in 38 C.F.R. § 20.1400 et seq.  
See Chairman's Memorandum 01-99-09, Adjudication of Motions for 
Review of Prior BVA Decisions on the Grounds of Clear and 
Unmistakable Error (February 19, 1999) (if it is unclear whether 
an appellant or representative is attempting to raise the issue 
of CUE in a prior Board decision, the VLJ may note this in the 
"Introduction" section of the appellate decision and invite 
attention to the Board's Rules of Practice concerning CUE 
motions). 


FINDINGS OF FACT

1.  The only decision identified in the pleadings as containing 
CUE was the RO's August 10, 1972 denial of entitlement to service 
connection for retinitis pigmentosa.

2.  The RO's August 10, 1972 denial of entitlement to service 
connection for retinitis pigmentosa was subsumed by the Board's 
July 1994 denial of entitlement to service connection for 
retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  The claim of CUE in the RO's August 10, 1972 decision lacks 
legal merit.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 
3.105(a), 20.1100, 20.1104 (2010).

2.  CUE has not been claimed specifically as to any other RO or 
Board decision.  38 U.S.C.A. §§ 5019A, 7111 (West 2002); 38 
C.F.R. §§ 3.105(a); 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for retinitis 
pigmentosa was first denied in the RO's August 10, 1972 rating 
decision.  Although notified of this decision in August 1972, the 
Veteran did not appeal.  The August 10, 1972 thus became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In November 1991, the Veteran again claimed service connection, 
and the RO continued its denial of the claim in January 1992.  
The RO did not indicate whether its decision was a denial of an 
application to reopen or if it reopened the claim and denied it 
on the merits.  However, any uncertainty as to the nature of the 
RO's January 1992 denial was rendered moot when the Veteran 
appealed the RO's decision to the Board and the Board denied the 
claim in July 1994, because, by regulation, the Board's July 1994 
decision subsumed the January 1992 denial.  See 38 C.F.R. § 
20.1104 (Board affirmation of RO decision subsumes RO decision).

In its July 1994 denial, the Board noted that VAOPGCPREC 67-90 
(July 18, 1990) created a new basis of entitlement by changing 
the interpretation of 3.303(c), applicable to pre-service 
disabilities noted in service and defining congenital defects as 
not being a disease or injury under VA law, therefore requiring 
that the Veteran's claim be accorded a de novo review, 
essentially reopening the claim, under Spencer v. Brown, 4 Vet. 
App. 283 (1993).  The RO's August 1972 denial had been based on 
the preexistence of retinitis pigmentosa as a hereditary disease, 
progressive in nature, with any increase of symptoms during 
service attributable to the nature of the disability.  The Board 
in July 1994 similarly denied the claim because night blindness, 
an early manifestation of retinitis pigmentosa, preexisted 
service and it did not increase in severity during service beyond 
the natural progress of the disease.  Subsequently, the RO denied 
the Veteran's application to reopen the claim in September 2004.  
That was the most recent prior denial when the Veteran filed the 
March 2007 application to reopen that the RO denied in July 2007, 
the appeal of which led to the CUE claim that is now before the 
Board.

As noted, the CUE claim in this case originated during the 
December 2008 Board hearing.  The Veteran's representative made a 
CUE claim both during the Board hearing and in a written 
statement submitted at the time of the hearing.  In its January 
2009 remand, the Board interpreted the CUE claim as being in 
reference to the August 1972 RO decision, and remanded for RO 
consideration of this CUE claim, which the Board found was 
"inextricably intertwined" with the application to reopen.   
See Parker v. Brown, 7 Vet. App. 116 (1994).  See also Huston v. 
Principi, 18 Vet. App. 395 (2004).  After the RO denied the CUE 
claim along with the application to reopen in a February 2009 
supplemental statement of the case, the Board dismissed the CUE 
claim in the portion of its June 2009 decision that was vacated 
by the Court pursuant to the Joint Motion.

The Board's June 2009 dismissal of the CUE claim was based on the 
fact that the August 1972 RO decision alleged by the Veteran's 
representative to contain CUE was subsumed by the Board's July 
1994 decision, pursuant to the doctrine of delayed subsuming.  
See Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 1255 (1999) (a final, unappealed RO decision 
subsequently reviewed de novo on the merits by the Board is 
subsumed by the Board decision and not subject to a claim of CUE 
as a matter of law).

The parties to the Joint Motion did not take issue with the 
Board's determination that the August 1972 decision was subsumed 
by the July 1994 Board decision and thus not the proper subject 
of a CUE claim.  Rather, the parties found that "review of the 
December 2008 [Board] hearing testimony does not show that 
Appellant confined his claim of CUE to one alleged as part of the 
April [sic] 1972 determination."  Joint Motion at 2.  Therefore, 
according to the parties to the Joint Motion, "it is not clear 
how the Board reached this determination," or "how the Board 
construed such a narrow reading of Appellant's purported CUE 
claim given the fact that the July 1994 Board decision was of 
record at the time of the Board's January 2009 remand."  Id. at 
2-3.  The parties to the Joint Motion therefore requested that 
the Board address the above, i.e., explain why it determined that 
the CUE claim was with regard to the August 1972 RO decision 
(erroneously identified as an April 1972 RO decision by the 
parties to the Joint Motion) and not to some other decision, to 
include the Board's July 1994 decision.  The Board will therefore 
address this perceived deficiency in its decision.

The reason that the Board determined that the CUE claim was made 
only as to the August 1972 RO decision is that the August 1972 RO 
decision was the only decision identified by the Veteran's 
representative as containing CUE.  At the beginning of the 
hearing, the VLJ indicated that the issue on appeal was whether 
there was new and material evidence to reopen the claim for 
service connection for retinitis pigmentosa.  The Veteran's 
representative did not disagree with this statement at the time 
it was made.  During his questioning of the Veteran, the 
Veteran's representative stated, referring to the December 2008 
statement in support of claim (VA Form 21-4138), "[T]his 
document that I wrote up pretty much says what I'm - what I would 
like to do . . . I believe it should be a CUE claim and not even 
require new and material evidence."  Hearing transcript, at 3.  
The VLJ noted that the Court has held that allegations of CUE 
require some specificity.  Id. at 3, 4.  When the VLJ asked, 
"[D]o you have specifics," the Veteran's representative 
responded that the Veteran was separated from service because of 
retinitis pigmentosa and should have been service connected upon 
separation, as he did not have symptoms prior to entry into 
service and the symptoms manifested while on active duty.  Id. at 
4.  He added, "And this to me is a clear unmistakable error at 
the time when they argued for service connection on his first 
claim."  Id.

At the conclusion of the hearing, the VLJ indicated that he was 
willing to hold the file open for the submission of additional 
evidence and noted that, because there had been a prior decision, 
there were two legal bases to revisit those decisions, one of 
which would be to make a valid assertion of CUE and the other the 
submission of new and material evidence.  Id. at 6-7.  The VLJ 
concluded by stating that the submission of additional evidence 
would be helpful with regard to the new and material evidence 
issue and "perhaps refinement of the clear and unmistakable 
error argument would be beneficial, if you want the time."  Id. 
at 7.  In the December 2008 statement submitted at the hearing, 
the Veteran's representative cited VAOPGCPREC 67-90 for the 
proposition that service connection can be granted for a 
hereditary disease, and that the Veteran met the criteria for 
service connection because he was not diagnosed with retinitis 
pigmentosa prior to service and was diagnosed while on active 
duty.  He concluded, "The denial for service connection was a 
'clear and unmistakable error' (CUE).  Under the conditions of 
CUE, [the Veteran] should be service connected back to the date 
of separation."

The above evidence reflects that the only reference to a prior 
decision was the representative's reference to "a clear 
unmistakable error at the time when they argued for service 
connection on his first claim."  The Veteran's first claim was 
in July 1972 and this claim was denied in the RO's August 1972 
rating decision.  Thus, the only reference to a specific decision 
was a reference to the August 1972 RO decision.

Given that the only reference to a specific decision was to the 
August 1972 RO decision, the Board finds that this is the only 
decision as to which a valid CUE claim has been made in this 
case.  All of the other statements simply alleged that the 
Veteran was entitled to service connection for retinitis 
pigmentosa and should have been granted service connection from 
the time of separation.  There was no reference to any of the 
other decisions denying service connection for retinitis 
pigmentosa, i.e., the Board's July 1994 denial or the RO's 
September 2004 denial.  Without such a reference, there is no 
valid CUE claim as to a prior RO decision or a valid CUE motion 
to revise a Board decision on the grounds of CUE, for the 
following reasons.

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE 
claims with regard to RO decisions and CUE motions to revise 
Board decisions each require some degree of specificity.  See 
Macklem v. Shinseki, 24 Vet. App. 63, 68 (2010) (describing 
similar standards for establishing CUE in RO and Board decisions 
under 38 U.S.C.A. §§ 5109A and 7111, respectively, including the 
specificity requirement).

If the specificity requirement means anything, it must mean that, 
in cases where there have been multiple prior adjudications, the 
CUE claim or motion must identify the specific decision in which 
CUE is being alleged.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) ("to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is"; "[b]road-brush 
allegations ... do not rise 'to the stringent definition of CUE' 
").  While the Veteran's representative made an argument that 
the Veteran should have been granted service connection for 
retinitis pigmentosa under VAOPGCPREC 67-90, he did not allege 
any specific misapplication of this general counsel opinion in 
either of the decisions subsequent to it, i.e., the Board's July 
1994 decision or the RO's September 2004 decision.  He simply 
stated that, under VAOPGCPREC 67-90, service connection is 
warranted for a hereditary disesase, and that the Veteran met the 
criteria for service connection because he was was not diagnosed 
with retinitis pigmentosa prior to service and was diagnosed 
while on active duty.  Thus, there is no basis on which to find 
that there is any CUE claim with respect to the September 2004 RO 
decision or any motion to revise the July 1994 Board decision on 
the basis of CUE.

The Board notes that, as to the underlying argument of the 
Veteran's representative in the December 2008 statement, this 
argument was fully addressed by the Board in its July 1994 
decision.  The Veteran's representative, citing VAOPGCPREC 67-90, 
argued that service connection can be granted for a hereditary 
disease, and that the Veteran met the criteria for service 
connection because he was not diagnosed with retinitis pigmentosa 
prior to service and was diagnosed while on active duty.  The 
Board's July 1994 decision specifically acknowledged and 
summarized GC 67-90, noting that a hereditary disease, including 
retinitis pigmentosa, could be service connected if its symptoms 
became manifest in service, the predisposition toward the disease 
did not exclude the possibility of service connection, and the 
requirements for service connection were otherwise met.  The 
Board found that service connection was not warranted because the 
evidence, including the Veteran's report of night blindness prior 
to service and the medical evidence in the service treatment 
records, indicated that the disease preexisted service and was 
not aggravated thereby.  The December 2008 statement of the 
Veteran's representative is, at most, a simple disagreement on 
how the facts were weighed or evaluated, generally, in all prior 
RO and Board decisions, and this is not a basis for a finding of 
CUE.  See Damrel, 6 Vet. App. at 245.  

The Board is cognizant that, in direct appeals, all filings must 
be read "in a liberal manner" or "sympathetically" whether or 
not the veteran is represented.  See Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009).  This obligation does not 
extend to filings by counsel in CUE proceedings.  Id. at 1360-
1361 (explaining  three critical features of CUE claims that 
justify the different treatment of CUE filings by counsel).  
However, even reading the Board hearing transcript and the 
written statement liberally or sympathetically, the Board must 
view the claim in light of the fact that it is the assertion of 
CUE itself that requires specificity.  See Canady v. Nicholson, 
20 Vet. App. 393, 401 (2006).  Thus, while a sympathetic reading 
of the CUE theory advanced by a claimant may result in clarifying 
modifications, cf. Jordan v. Principi, 17 Vet.App. 261, 270-71 
(2003), aff'd sub nom. Jordan v. Nicholson, 401 F.3d 1296 (Fed. 
Cir. 2005), the claimant must first specifically identify the 
decision being challenged.  As shown above, despite repeated 
requests for specificity from the VLJ, the only decision as to 
which CUE was claimed by Veteran's representative was the August 
1972 RO decision.

The above contains the Board's explanation as to how it reached 
the determination that that the Veteran's CUE claim was confined 
to the August 1972 RO decision, based on the December 2008 Board 
hearing transcript and written statement submitted by the 
Veteran's representative.  There remains for consideration 
whether evidence or argument received subsequent to the Board's 
June 2009 decision raises a valid claim of CUE in a decision 
other than the August 1972 RO decision.  The only such evidence 
or argument submitted by the Veteran's attorney is Dr. Winfield's 
November 2010 independent medical evaluation.  In that document, 
Dr. Winfield opined that, based on his review of the evidence, 
the onset of the Veteran's retinitis pigmentosa occurred 
following entry into service and rapidly progressed beyond the 
natural progression of the disease.  Thus, Dr. Winfield's 
statement addresses an issue that was discussed in both the RO's 
August 1972 decision and the Board's July 1994 decision, whether 
the Veteran's retinitis pigmentosa preexisted service and whether 
it was aggravated beyond its natural progression by service.  
However, Dr. Winfield's evaluation by itself is not a CUE claim 
with regard to the Board's July 1994 decision (or any other 
decision), as it did not specifically mention the Board's July 
1994 decision or any particular error in that decision.

As to the substance of Dr. Winfield's statement, a determination 
of CUE must be based on the record and the law that existed at 
the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 
1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, Dr. 
Winfield's opinion of in-service manifestation and aggravation 
made many years after the prior RO and Board decisions in this 
case cannot be the basis for a finding of CUE.  The Board notes 
that the parties to the Joint Motion indicated that the Veteran 
was not appealing the Board's June 2009 denial of the application 
to reopen the claim for service connection for retinitis 
pigmentosa.  That decision has thus become final.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.  Should the Veteran wish to have 
Dr. Winfield's decision considered in connection with his claim 
for service connection for retinitis pigmentosa (as opposed to 
the CUE claim that is before the Board on this appeal), he should 
file a new application to reopen his previously denied claim.  38 
U.S.C.A. § 5108.

For similar reasons, the statement in the Joint Motion that, 
"despite findings to the contrary, a January 1970 in-service 
medical treatment record appears to indicate that Appellant's 
vision actually underwent some increase in severity," does not 
warrant any different result.  Joint Motion at 3.  The parties to 
the Joint Motion did not explain why this fact would have changed 
the outcome of any prior Board or RO decision.  The parties to 
the Joint Motion are apparently referring to a January 6, 1970 
service treatment record (STR) specifically cited in the Board's 
July 1994 decision.  This STR indicates that the Veteran had 
restricted visual fields and poor night vision and should have an 
E-3 profile with no duty requiring good night vision, including 
no night guard or patrol duty.  Thus, as the Board considered the 
January 1970 STR in its July 1994 denial, this document was not 
new evidence for consideration in the RO's September 2004 
decision on the application to reopen the claim, and the 
reference to the substance of the document as showing an increase 
in severity by the parties to the Joint Motion is at most a 
general disagreement with how the evidence was weighed by the 
Board in July 1994 and cannot warrant a finding of CUE in any 
prior decision.

Finally, as to the claim of CUE in the August 1972 RO decision, 
the Board adheres to its finding that such a claim is barred as a 
matter of law and must be dismissed.  Under the doctrine of 
delayed subsuming, a final, unappealed RO decision subsequently 
reviewed de novo on the merits by the Board is subsumed by the 
Board decision and not subject to a claim of CUE as a matter of 
law.  Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 1255 (1999).  That is precisely the situation with 
regard to the August 1972 RO decision.  As noted above, after the 
RO's August 1972 denial of the Veteran's claim for service 
connection for retinitis pigmentosa, the Board, in July 1994, 
denied the same claim after a de novo review on the merits.  The 
Board notes that the doctrine of delayed subsuming only applies 
to a merits adjudication by the Board, in which the Board 
addresses the legal principles and evidence considered by the RO.  
VAOPGCPREC 14-95 (May 22, 1995); Johnston v. West, 11 Vet. 
App. 240, 241 (1998).  As noted, the Board, in its July 1994 
decision, specifically stated that it was reviewing the Veteran's 
claim on a de novo basis and essentially reopening the claim.  
While VAOPGCPREC 67-90 had been issued between the August 1972 RO 
decision and the Board's July 1994 decision, both the RO and the 
Board decision found that service connection was not warranted 
because retinitis pigmentosa preexisted service and any increase 
in symptoms during service was attributable to the nature of the 
disability or its natural progress and not to aggravation by 
service.  Thus, as the final, unappealed August 1972 RO decision 
was subsequently reviewed de novo on the merits by the Board in 
July 1994, it was subsumed by this Board decision and is not 
subject to a claim of CUE as a matter of law.

For the foregoing reasons, the Veteran's claim of CUE in the RO's 
August 10, 1972,  must be dismissed.  As the Board is unable to 
discern from the evidence of record, including that cited by the 
parties to the Joint Motion, a CUE motion with regard to a prior 
Board decision or a CUE claim with regard to another prior RO 
decision, it will not consider CUE with regard to any other 
decision.

The parties to the Joint Motion instructed the Board to address 
the applicability of the benefit-of-the-doubt doctrine under 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See 
Joint Motion at 3.  However, it is well established that the 
benefit-of-the-doubt doctrine can never be applicable in 
assessing a CUE claim because the nature of such a claim is that 
it involve more than a disagreement as to how the facts were 
weighed or evaluated.  Andrews v. Principi, 18 Vet. App. 177, 186 
(2004) (citing Russell, 3 Vet. App. at 313).  See also 38 C.F.R. 
§ 20.1411(a) (benefit of the doubt doctrine does not apply to 
motions to revise Board decisions on the basis of CUE).

In addition, the VCAA is inapplicable to claims of CUE in RO 
decisions and motions to revise Board decisions on the basis of 
CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  
However, the Board notes that, as shown above, during the 
December 2008 Board hearing, the undersigned repeatedly requested 
that the Veteran's representative be specific with regard to his 
CUE claim, and offered to leave the claims file open for 
additional time in order to allow him to refine his argument to 
meet this requirement.  This action satisfied 38 C.F.R. § 
3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).


ORDER

The claim of CUE in the RO's August 10, 1972 rating decision is 
dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


